EXHIBIT 2

Ryan Sellers’ Declaration
DocuSign Envelope ID: E5F7C35E-33D3-4876-B632-D8BC0C73932A

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF SOUTH CAROLINA
CHARLESTON DIVISION

Ryan Sellers, Individually and On Behalf of
All Others Similarly Situated,

Plaintiff,

CIVIL ACTION NO.: 2:17-cv-02758-PMD
v.

Keller Unlimited LLC, DBA Two Keys
Tavern, 57 Limited LLC, DBA Two Keys
Public House and Mark Keller individually

Defendants.

 

 

DECLARATION OF RYAN SELLERS
I, Ryan Sellers in accordance with the requirements of 28 U.S.C. § 1746, hereby declare:

1, lam over eighteen years of age and have personal knowledge of and am competent
to testify as to the matters stated in this declaration. I am the named Plaintiff in this action.

2. I was employed by the Defendants as a bartender from May of 2013 until December
of 2016. I was paid $4.25 an hour plus tips. At some point during the course of my employment, I
given a raise to $4.75.

3. In approximately November of 2015, the Defendants assigned me additional job
responsibilities, when I worked n Mondays and Thursdays. I was required to close the bar and
perform other duties associated with closing, such as putting the deposits in the safe, making sure
the bar was clean and the doors were locked. I was paid an additional $50.00 per shift when I
closed the bar. I performed these tasks in addition to my regular bartending duties.

4, Although this position was referred to as bar manager, as well as shift leader, key
holder or head bartender, I had no management responsibilities. I was not involved in scheduling,
hiring, or firing. Additionally, I was still subject to supervision by managers and had received
written warnings.(See Exhibit 3)

5. Like the other bartenders, I was subject to the Defendants’ policy of taking
deductions from our hourly wages for inventory shortages and discrepancies. (ECF 41-5)

Page 1 of 2
DocuSign Envelope ID: ESF7C35E-33D3-4876-B632-D8BC0C73932A

6. In May of 2015, I broke my leg. My leg was in a cast up to my knee. I used a
scooter to get around. Consequently, I was unable to bartend. For 3 months, while my leg was
in a cast, I regularly worked from 9:00 A.M. to 8:30 P.M. My responsibilities were assisting with
the deposits, running food, seating customers and assisting in any other way I was able to. During
this time, I was paid $150.00 a day. I had no management responsibilities

7. When I worked for the Defendants, I accurately reported my cash and credit card
tips to the IRS. I was especially diligent about reporting my all my tips because I was trying to
buy a house and I needed my all income to be reflected in my tax returns, so I could qualify for a
mortgage.

I declare under penalty of perjury under the laws of the United States of America that the
foregoing statements are true and correct to the best my personal knowledge.

FURTHER DECLARANT SAYETH NOT.

DocuSigned by:
[yee

Ryan Sellers

 

17
This day of June 2019

Page 2 of 2
